Citation Nr: 1812891	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-39 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for low back pain.

2.  Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988, with subsequent service in the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reopened the Veteran's claim for service connection for low back pain but denied the claim on the merits.  

Although the RO reopened this claim in the June 2013 rating decision, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in November 2017.  A hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).




FINDINGS OF FACT

1.  In an unappealed April 1988 rating decision, the RO denied the claim of entitlement to service connection for low back pain.

2.  Evidence added to the record since the April 1988 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for low back pain.

3.  Resolving reasonable doubt in the Veteran's favor, the evidence of record, including the Veteran's lay reports, reflect that his low back disability had onset during active duty service and has continued since service.


CONCLUSIONS OF LAW

1.  The April 1988 rating decision that denied service connection for low back pain is final.  38 U.S.C § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

2.  Evidence received subsequent to the April 1988 rating decision is new and material and serves to reopen the Veteran's claims of entitlement to service connection for low back pain.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  A low back disability was incurred during service.  §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Veteran's claim of entitlement to service connection for low back pain is being granted herein.  Any error related to these duties is moot. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for low back pain was denied initially in April 1988.  The RO essentially determined that while the Veteran was treated for complaints of back pain in service, there was no history of trauma to the back.  Following his conservative treatment in April 1986, there was no further annotation concerning his back pain.  The Veteran did not appeal the April 1988 rating decision nor was new and material evidence received within a year of that decision.  The April 1988 decision thereby became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104 (2017).   

At the time of the last final decision pertaining to the Veteran's low back, the evidence of record mainly consisted of the Veteran's service treatment records and VA military personnel records.

The evidence that has been received since the April 1988 rating decision includes updated VA treatment records; a June 2014 medical statement from the Veteran's treating physician, Dr. H.B.; and testimony at the November 2017 Board hearing.

At the November 2017 Board hearing, the Veteran testified as to a back injury which took place while he was in the Reserves in the summer of July 2004.  At that time, he testified he hurt his back while lifting, loading and putting up tents.  He further testified that his unit had received prior notification that they were to be deployed when he injured his back with the lifting.  Therefore, he was preparing for deployment at the time, not doing specific training on jobs.  Following the injury, he went on sick call.  He received a shot in his back for the pain and was ultimately discharged and not deployed because of his back pain.

Additionally, in a June 2014 medical statement from Dr. H.B., he opined  it was at least as likely as not that the Veteran's low back pain secondary to lumbar spondylosis was aggravated by his marching, running and walking in military boots and his lifting injury.  Dr. H.B. further opined that the Veteran's degenerative joint disease was a continuation of those injuries.  The doctor stated that the Veteran's MRI reports supported those diagnoses.

The Veteran's hearing testimony as to his injury during service as well as the June 2014 medical statement from Dr. H.B. is new and material evidence which provides additional information relating to an unestablished fact necessary to substantiate this service connection claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As previously mentioned, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the United States Court of Appeals for Veterans Claims (Court) explained this standard is intended to be a low threshold.  Id.  

Accordingly, the Board concludes that the April 1988 rating decision will be reopened because new and material evidence has been received.   

Entitlement to Service Connection for Low Back Pain

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, VA treatment records show the Veteran has been diagnosed with degenerative disc disease or arthritis of the lumbar spine.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the November 2017 Board hearing, the Veteran testified he served in active duty Army from January 1985 to January 1988 then served in the National Guard from 1988 to 1990.  He then testified he joined the Reserves again in February 2004 until February 2005.  It was during the summer of July 2004 that the Veteran testified he hurt his back while lifting, loading and putting up tents.  He further testified that his unit had received prior notification that they were to be deployed when he injured his back with the lifting.  Therefore, he was preparing for deployment at the time, not doing specific training on jobs.  Following the injury, he went on sick call.  He received a shot in his back for the pain and was ultimately discharged and not deployed because of his back pain.

The February 2012 VA examination report reflects diagnoses of severe lumbar spondylosis, lumbosacral degenerative disc disease.  The Veteran's VA treatment records confirm these diagnoses.  These diagnoses satisfy the first prong of the service connection claim. 

A review of the Veteran's available service treatment records shows an isolated April 1986 complaint of lower back pain.  However, the complete records for the period of service in the Reserves which the Veteran testified to injuring his back during are unavailable.  A December 2011 Memorandum of Unavailability confirms that service treatment records from February 2004 to November 2005 are unavailable.  

In cases where a veteran's service treatment records are unavailable through no fault of his own, there is a heightened obligation to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C. § 5107(a)( 2012); 38 C.F.R. §3.303(a) (2017).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternative methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401(1991).  "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148(1992).

Here, the Veteran has reported an injury to his back which he believes was incurred while he was on active duty with the Reserves.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of arthritis of the neck.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is competent to report an injury which he sustained in-service.  As he has been internally consistent in his reports throughout the appeal, and in the absence of the complete service treatment records to corroborate, the Board finds the Veteran's reports credible.  
The Board notes the record does includes several documents which appear to corroborate the Veteran's recount of his injury and his active duty service timeline.  Specifically, the record includes a July 2004 treatment record which an MRI of the Veteran's back showed severe degenerative changes at L4-5 level in the form of disk space narrowing.  Following the notation, a November 2004 Statement of Medical Examination and Duty Status stated the Veteran injured his back in July 2004 while on active duty with heavy lifting.  The statement further indicated the injury was considered to have been incurred in the line of duty.  

Additionally, the record includes the June 2014 medical statement from Dr. H.B. who opined it was at least as likely as not that the Veteran's low back pain secondary to lumbar spondylosis was aggravated by his marching, running and walking in military boots and his lifting injury.  Dr. H.B. further opined that the Veteran's degenerative joint disease was a continuation of those injuries.  The doctor stated that the Veteran's MRI's of record supported those diagnoses.

The Board acknowledges the February 2013 VA examiner's opinion that the Veteran's back condition was not incurred in or caused by active duty service and there was no aggravation of a pre-existing back condition related to any active duty injury.  In support of that finding, the examiner indicated there was no documentation to indicate that the Veteran was on active duty service when he injured his back in 2004.  Another VA examiner opinion was obtained in May 2013 which similarly found that the Veteran's back condition was less likely as not aggravated beyond its natural progression by the heavy lifting injury and second period of service.  In support of that opinion, the examiner noted the condition was a progressive disease by nature and likely progressed naturally.

Notwithstanding the VA examiners' negative nexus medical opinions, due to the VA's heightened duty to assist in such situations, and in finding the Veteran's reports of an injury to his back while on active duty service credible along with continuous symptoms after service, the Board finds that the preponderance of the evidence is in favor of the Veteran's claim for service connection for a low back pain.  Therefore, the claim is granted.  38 U.S.C. § 5107(b) (2017); 38 C.F.R. § 3.102 (2017).
ORDER

The appeal to reopen a claim of service connection for low back pain is granted, and service connection for low back pain is also granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


